Blair, J.
This action was commenced by the plaintiff to recover on four accepted bills of exchange of $95 each indorsed to the plaintiff by the Puritan Manufacturing Company, alias the Lyon-Taylor Company, of Iowa City, Iowa. Defendant with his plea of the general issue gave notice of failure of consideration and fraudulent representations. There was sufficient proof of fraudulent representations to cast the burden upon plaintiff of showing that he was a purchaser in good faith, and this was the principal question litigated.
Plaintiff contends that there was no evidence to impeach the good faith of his purchase and that, even if there were, the defendant’s remedy was plainly prescribed in the contract contained in the order for jewelry, upon which alone he could rely. Plaintiff also assigns error upon the rulings of the court as to the admission of testimony, and challenges portions of the charge. In its essential features, this case is similar to and ruled by Lyon v. Lindblad, 145 Mich. 588, and Stouffer v. Fletcher, ante, 341.
*346We find no errors in the charge of the court nor in his rulings as to the admission of testimony, and the judgment is affirmed.
Grant, Montgomery, Ostrander, and Hooker, JJ., concurred.